Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6-7 and 10-11, 15, 16 is/are rejected under 35 U.S.C. 103 as being anticipated by Tazawa et al. (JP 2017-072430 A) in view of Hirose (5660303).
With regard to claim 1, Tazawa discloses a container comprising: a container body (20, Fig. 1) that includes a wall portion (22, Fig. 1) separating inside (at 25, Fig. 2) and outside (opposite 25, Fig. 2) and is formed of a long-fiber-reinforced silicon-carbide composite material obtained by combining monofilaments of silicon carbide with a silicon carbide matrix (¶ 26), the wall portion having a thickness equal to a specific dimension (22 is shown to have a width, Fig. 1); and a lid (32, Fig. 2) capable of closing at least one opening of the container body, formed of a material containing at least silicon carbide (¶ 31) and wherein shape of the lid is at least one of an outer stopper covering an outer periphery of an end portion of the container body, an inner stopper provided inside the opening, and an inner-and-outer stopper covering the end portion of the opening (Fig. 1) and a bonding portion wherein the container body and the lid overlap is hermetically sealed (¶ 29).
Tazawa does not disclose a container equipped with a wall portion separating inside and outside that thickness is within a range of 1.2 to 1.9 times the specific dimension.
Hirose discloses similar art with respect to containers with bodies and lids including a lid wall portion separating inside and outside that is within the range of 1.2 to 1.9 times the specific dimension of the wall portion (the side wall portion is about 1 mm and the lid can be anywhere from 1.2 mm to 1.9 mm and therefore discloses every range of possibilities that Applicant discloses, as in col. 3: 60-68 and col. 6: 1-13). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tazawa in view of Hirose (by providing any of the range above) in order to reduce the amount of total material used in construction without sacrificing the structural integrity of the container sidewall.  Further the above also provides that less air is trapped within the device.  Though not required the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.
With regard to claim 2, Tazawa-Hirose as applied in claim 1 above discloses the claimed invention.
Further, Hirose teaches wherein a thickness of a portion where the container body overlaps with the lid in a state of closing the at least one opening with the lid is within a range of 1.2 to 1.9 times the specific dimension (see above of which is already provided by the secondary reference).
With regard to claim 4, Tazawa-Hirose as applied in claim 1 above discloses the claimed invention wherein a gap (from 23 to 33, Fig. 1) between the container body and the lid is sealed with an intermediate material under a state where the at least one opening is closed with the lid (¶ 60).
With regard to claim 6, Tazawa-Hirose as applied in claim 1 above discloses the claimed invention wherein the container body has a cylindrical shape (Fig.1; ¶ 28); and the at least one opening is provided at one end portion or each of both end portions of the container body to be closed with the lid (¶ 28).
With regard to claim 10, Tazawa-Hirose as applied in claim 1 above discloses the claimed invention wherein the lid is formed of a long-fiber-reinforced 25silicon-carbide composite material obtained by combining monofilaments of silicon carbide with a matrix of silicon carbide (¶ 31).
With regard to claim 11, Tazawa-Hirose discloses a method for closing a container comprising: forming a container body (20, Fig. 1; ¶ 26) from a long-fiber-reinforced silicon-carbide composite material obtained by combining monofilaments of silicon carbide with a matrix of silicon carbide (¶ 26), in such a manner that a wall portion capable of separating inside and outside of the container body has a thickness equal to a specific dimension (22 is shown to have a width, Fig. 1); forming a lid (32, Fig. 2) from of a material containing at least silicon carbide (¶ 31) and wherein a shape of the lid is at least one of an outer stopper covering an outer periphery of an end portion of the container body and an inner stopper provided inside an opening of the container body; closing the opening with the lid (Fig.1); and sealing a bonding portion where the container body and the lid overlap (¶ 29). Tazawa does not disclose a container equipped with a wall portion separating inside and outside that thickness is within a range of 1.2 to 1.9 times the specific dimension. Hirose discloses similar art with respect to containers with bodies and lids including a lid wall portion separating inside and outside that is within the range of 1.2 to 1.9 times the specific dimension of the wall portion (the side wall portion is about 1 mm and the lid can be anywhere from 1.2 mm to 1.9 mm and therefore discloses every range of possibilities that Applicant discloses, as in col. 3: 60-68 and col. 6: 1-13). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tazawa in view of Hirose (by providing any of the range above) in order to reduce the amount of total material used in construction without sacrificing the structural integrity of the container sidewall.  Further the above also provides that less air is trapped within the device.  Though not required the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.
Regarding claims 15, 16, the Combined Reference discloses: wherein the container body is a fuel cladding tube that accommodates nuclear fuel of a nuclear reactor (Tazawa abstract), and the lid is an end plug that closes the at least one opening at the end portion of the fuel cladding tube (As shown in figs 1, 2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa in view of Hirose as applied in claim 1 above in further view of Sato et al. (U.S. 10,781,026 B2).
With regard to claim 3, Tazawa-Hirose as applied in claim 1 above discloses the claimed invention.
Tazawa-Hirose does not disclose wherein a screw cutting is formed on each of the container body and the lid in such a manner that the lid is screwed onto the container body.
Sato teaches a container (10, Fig. 1) wherein a screw cutting is formed on each of the container body (28, Fig. 5) and the lid (43, Fig. 2) in such a manner that the lid is screwed onto the container body.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the screw threads as taught by Sato to modify the invention of Tazawa-Hirose such that the lid closes the container body (C5:L41-42).

Claims 5, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa in view of Hirose as applied in claims 1 and 11 above in further view of Kumar et al. (U.S. 2016/0354869 A1).
With regard to claim 5, Tazawa-Hirose as applied in claim 1 above discloses the claimed invention.
Tazawa-Hirose does not disclose an intermediate material for sealing a gap between respective bonding surfaces of the container body and the lid, wherein metallization is applied to the respective bonding surfaces; and the intermediate material is applied to an area subjected to the metallization in such a manner that the intermediate material enters the gap and the gap is sealed by the intermediate material under a state where the at least one opening is closed with the lid.
Kumar teaches a sealing method comprising an intermediate material (60, Fig. 1) capable of sealing a gap between respective bonding surfaces of the container body and the lid, wherein metallization is applied to the respective bonding surfaces (¶ 51); and the intermediate material is applied to an area subjected to the metallization in such a manner that the intermediate material enters the gap and the gap is sealed by the intermediate material under a state where the at least one opening is closed with the lid (¶ 51).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the intermediate material seal with metallization to modify the invention of Tazawa-Hirose in order to improve the wetting of the ceramic surface, and forming the thin reaction layer (¶ 33).
With regard to claim 8, Tazawa-Hirose as applied in claim 1 above discloses the claimed invention.
Tazawa-Hirose does not disclose an intermediate material applied to seal a gap between respective bonding surfaces of the container body and the lid under a state where the at least one opening is closed with the lid, wherein the intermediate material contains at least one of (a) an inorganic adhesive using metal alkoxide of silicate type or phosphate type, (b) a ceramic precursor polymer of polycarbosilane, polycarbosilazane, or polyorganoborosilazane, (c) a carbon adhesive using phenolic resin, (d) a metal brazing material of silver braze, gold braze, platinum braze, palladium braze, phosphorous copper braze, or nickel braze, and (e) an inorganic brazing material of glass, silicon, or metal oxide.
Kumar teaches an intermediate material applied to seal a gap between respective bonding surfaces of the container body and the lid under a state where the at least one opening is closed with the lid, wherein the intermediate material contains at least one of a metal brazing material of nickel braze (¶ 28).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the nickel braze material as taught by Kumar to modify the invention of Tazawa-Hirose in order to enhance other properties of the braze alloy, such as the thermal expansion coefficient, and the phase stability (¶ 28).
With regard to claim 13, Tazawa-Hirose as applied in claim 11 above discloses the claimed method.
Tazawa-Hirose does not disclose the method comprising; performing metallization on an entry range of an intermediate material in advance, the intermediate material being for sealing a gap where the container body overlaps with the lid face. 
Kumar teaches a method comprising: performing metallization on an entry range of an intermediate material in advance, the intermediate material being for sealing a gap where the container body overlaps with the lid face (¶¶ 50-51).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the method comprising a step of performing metallization on an entry range of an intermediate material in advance as taught by Kumar to modify the invention of Tazawa-Hirose in order to provide good stability and chemical resistance within determined parameters at a determined temperature (¶ 54).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa in view of Hirose as applied in claim 1 above in further view of Hayashi et al. (U.S. 9,776,380 B2).
Tazawa-Hirose does not disclose an intermediate material applied to seal a gap between respective bonding surfaces of the container body and the lid under a state where the at least one opening is closed with the lid, wherein the intermediate material contains (a) an inorganic adhesive using metal alkoxide of silicate type or phosphate type, (b) a ceramic precursor polymer of polycarbosilane, polycarbosilazane, or polyorganoborosilazane, and (c) 30 to 60 wt% of silicon carbide additive.
Hayashi teaches an intermediate material applied to seal a gap between respective bonding surfaces of the container body and the lid under a state where the at least one opening is closed with the lid (4, fig. 1), wherein the intermediate material contains an inorganic adhesive using metal alkoxide of silicate type or phosphate type (C7:L4-7).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the intermediate sealing material containing an inorganic adhesive as taught by Hayashi to modify the invention of Tazawa-Hirose in order to use an inorganic-based adhesive material having a sufficient resistance even in, for example, a high-temperature atmosphere of 1000.degree. C (C7:L1-3).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa in view of Hirose as applied in claim 11 above in further view of Li et al. (U.S. 2008/0078501 A1).
With regard to claim 12, Tazawa-Hirose as applied in claim 11 above discloses the claimed method.
Tazawa-Hirose does not disclose a method comprising: applying an intermediate material to seal a gap between respective bonding surfaces of the container body and the lid; and causing the intermediate material to enter the gap under capillary phenomenon by melting the intermediate material.
Li teaches a method comprising: applying an intermediate material to seal a gap between respective bonding surfaces of the container body and the lid; and causing the intermediate material to enter the gap under capillary phenomenon by melting the intermediate material (¶ 26).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of sealing a gap using the capillary phenomenon as taught by Li to modify the invention of Tazawa-Hirose in order to improve the strength of a mechanical body (¶ 10).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa in view of Hirose as applied in claim 11 above in further view of Brown et al. (U.S. 10,145,271 B2).
With regard to claim 14, Tazawa as applied in claim 11 above discloses the claimed method.
Tazawa-Hirose does not disclose a method wherein the container body or the lid is formed by at least one of a chemical vapor deposition method and a chemical vapor infiltration method.
Brown teaches a manufacturing method wherein a product is formed by at least one of a chemical vapor deposition method and a chemical vapor infiltration method (C3:L43-44).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the manufacturing method as taught by Brown to modify the invention of Tazawa-Hirose in order to provide a protective coating (C2:L22).

Response to Arguments
Applicant's arguments with respect to the claims have been considered, but are  moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735